Exhibit 10.2


a20171231exhibit102image1.jpg [a20171231exhibit102image1.jpg]


























Global Mobility
Standard Company-Initiated
Permanent International Transfer
Relocation Benefits




Discovery Global Mobility


















Effective 2012 – updated October 2014








Standard Company-Initiated Permanent International Transfer


Relocation Benefits- Effective 2012    Page 1



--------------------------------------------------------------------------------






Contents


Benefits Summary
4
Introduction
5
Congratulations!
5
International Relocation Counselor
5
Planning
5
General Terms and Conditions
6
Definitions
6
Eligibility
6
Eligible Family Members
6
Letter of Understanding
6
Relocation Repayment Agreement
6
Confidentiality
6
Personal Data Protection
7
Interpretation & Changes in Policy
7
Effective Date
7
Transfer Effective Date
7
Exceptions
7
Visa, Immigration, and Inoculations
8
Compensation & Benefits
8
Compensation
8
Benefits
8
Vacation
8
Company Holidays
8
Social Security
8
Retirement Benefits
8
Healthcare
8
Other insurances
8
Move days
8
Expense Reimbursement
9
Relocation Expenses
9
Travel Benefits
10
Discovery Travel Services
10
Pre-Acceptance Trip
10
Final Trip
10
Housing and Transportation Services
11
Home Owners Assistance
11
Lease Breakage
11
Loss on Car Sale
11
Temporary Living
12





Standard Company-Initiated Permanent International Transfer


Relocation Benefits- Effective 2012    Page 2



--------------------------------------------------------------------------------




Origination Country Pre Departure and Hiring Country Post Arrival
12
Short-Stay Accommodations
12
Transportation
12
Moving Household Goods
13
Personal Belongings
13
Shipping Household Goods
13
Storage
13
Destination Services Benefits
14
Settling-In Program
14
Home finding Services
14
Language Training
14
Spouse or Partner Career Counseling
14
Mail Forwarding Service
14
Miscellaneous Expense Allowance (MEA)
15
Taxation
15
Tax Consultation Benefit
15
Tax Gross Up
15
Resignation
16
Voluntary Resignation
16
Involuntary Resignation Redundancy or Not for Cause
16
Involuntary Resignation for Cause
16
Appendix A
17
IRS Code Section 409A Compliance
17
Definitions
18

















Standard Company-Initiated Permanent International Transfer


Relocation Benefits- Effective 2012    Page 3



--------------------------------------------------------------------------------




Benefits Summary
 
Permanent Transfer (Company Initiated)
Family Eligible to Accompany Employee on Assignment
Yes
Immigration Benefits
 
Immigration Authorized
Yes
Benefits (Home/Host or Hiring Country)
 
Compensation
Hiring
Benefits
Hiring
Vacation
Hiring
Company Holidays
Hiring
Social Security
Hiring
Retirement
Hiring
Healthcare
Hiring
Other Insurances
Hiring
Move days (3 days off from work post relocation)
Yes
EXPENSE REIMBURSEMENT BENEFIT
 
Expense Reimbursement Service (Relocation provider)
Yes
TRAVEL BENEFITS
 
Pre-Acceptance trip
Yes
Assignment Trip
Yes -employee and family
Housing and Transportation Services
 
Lease Breakage
Yes
Loss on Sale of Vehicle
Yes
Temporary Living
 
Temporary Living
Yes - 60 days
Temporary Transportation
Yes, Reimbursement of public transportation or car rental expense for 30 days
Moving Household Goods
 
Household Goods Shipment (Surface)
Yes
In -Transit Storage
Yes
Air Shipment
Yes
Excess Baggage
Yes
Destination Services Benefits
 
Settling-in Services
Yes
Home Finding
Yes
Language Training
Yes
Spouse/Partner Career Counseling
Yes
Mail Forwarding Service
Yes
Miscellaneous Expense Allowance (MEA)
Yes
TAX BENEFITS
 
Tax Counseling/Preparation Assistance
Yes
Number of Years
assignment-related compensation- year of or following transfer
Tax Gross UP
Yes, on relocation expenses











Standard Company-Initiated Permanent International Transfer


Relocation Benefits- Effective 2012    Page 4



--------------------------------------------------------------------------------




Introduction
Congratulations!


Congratulations on your upcoming Permanent International Relocation with
Discovery. This is an exciting and challenging time for you as you prepare for
your move. We are looking forward to making this process as stress-free as
possible!
 


This policy provides you with benefits to offset some of your expenses
associated with your relocation.
 
Throughout your relocation there are numerous personal, legal and tax issues to
be considered. Making well-informed decisions requires an understanding of
Discovery’s relocation policy and your role in the process. Please take the time
to read this policy carefully as you are responsible for understanding and
adhering to policy guidelines.


If there is a change to the assignment length, whether an extension of or a
reduction in time, it is important to contact your manager, Human Resources
Management, and the Discovery Global Mobility team immediately.


International Relocation Counselor
            
Discovery has partnered with Relocation provider Relocation (Relocation
provider) to assist you in coordinating all aspects of your relocation. Upon
receiving relocation authorization from Discovery, Relocation provider will
assign a dedicated International Relocation Counselor who will be your primary
point of contact throughout your move. Your Counselor will navigate you through
the relocation process and answer any questions.


Immigration and tax vendors may also be engaged to assist you in coordinating
aspects of your relocation.


Planning


Discovery encourages you to become fully involved in your relocation and to work
closely with the professionals who have been made available to you. The more
actively you participate and provide information, the more effectively
Relocation provider and others can serve and assist you. Planning a move with a
clear understanding of this policy will also help to avoid unpleasant surprises.
The most successful moves are those that are well planned.




Best wishes for a successful relocation!




--------------------------------------------------------------------------------

This policy is not an employment offer or employment contract or a guaranty of
continued employment. The company’s decisions regarding the application and
interpretation of the relocation policy are final. Discovery also reserves the
right to change or cancel all or any part of these benefits at any time.



--------------------------------------------------------------------------------



























Standard Company-Initiated Permanent International Transfer


Relocation Benefits- Effective 2012    Page 5



--------------------------------------------------------------------------------




General Terms and Conditions
Definitions
A Permanent International Relocation means you have accepted employment in a
Discovery office or location other than your origination country. You will be
treated as a local national. For example,
An individual living in London is hired to fill a job that exists in the United
States as a regular full time “permanent” employee. There is no assignment end
date under this policy. International moves are considered a permanent transfer
to where the job is located.
You will be placed on the local payroll, pay local taxes and social taxes, and
be eligible for local benefits. You will also have the responsibilities and
privileges of local employees. You will no longer receive a salary based on your
origination country, no longer receive a payroll, benefits or have taxes
deducted from your origination country and no longer contribute social taxes to
origination country.
The use of the term “permanent” is not intended to guarantee or promise
permanent employment with the company. If you are involuntarily terminated, not
“For Cause”, during the first year of the transfer the Company may provide
limited repatriation benefits to the origination country.
If you are a Discovery employee, not a new hire, prior service with Discovery
may be counted towards any benefits or programs based on years of service.
Service credit applies to actively employed Discovery employees at the time of
the transfer. Former employees applying for re-employment with the company will
be subject to Discovery’s policies on bridging of prior service and may not be
eligible for service credit.
Eligibility
You are eligible for assistance described in this policy, if:
a)    You are a current, full-time employee, or a new hire, and
b)    You and your immediate family member(s) (e.g., spouse/partner and children
or legal dependents residing with you) are requested to relocate by Discovery
and are designated as eligible to receive these benefits
If you are receiving any relocation benefits through a third party such as your
previous employer or via your spouse/partner, you are required to disclose this
information to Discovery. Discovery, at its sole discretion, may offset or
withdraw any or all benefits for your relocation.
Eligible Family Members


For Permanent International Relocation you may be eligible to be reimbursed for
qualifying expenses of any eligible family member who accompanies you.
 
Eligible Family Member – for purposes of accompanying you on an assignment or
permanent transfer, eligible family includes your:
•    current spouse (including a common law spouse according to applicable law)
or domestic partner;
•    any child age eighteen or under who is in your legal custody or the custody
of your accompanying spouse or domestic partner and who depends upon you for
financial support;
•    any unmarried son or daughter up to age twenty-five who is a registered
full-time student working toward a degree.


Letter of Understanding


Terms of employment will be documented in a Letter of Understanding. The
relocation process will not start until the necessary approvals are received and
the employment letter is signed and returned. You must sign and return the
Letter of Understanding to Discovery before any relocation services can start
and any payments can be processed.


Relocation Repayment Agreement
Relocating an employee requires a substantial commitment by Discovery.
Therefore, if you should elect to voluntarily terminate your employment with
Discovery during the 12-month period immediately following your effective start
date in the new location, you will be required to repay Discovery all
third-party costs incurred by the Company. You must also sign and return a
Relocation Repayment Agreement to Discovery before any relocation services can
start and any payments can be processed.
Confidentiality








In order for our vendors to administer the provisions of this policy, Discovery
provides certain employee information to vendors such as base salary, tax
information or information regarding family members, should they be authorized
to accompany you. Our vendors and their employees are obligated to maintain the
confidentiality of your personal information and use it only for the purposes
set forth in the policy.





Standard Company-Initiated Permanent International Transfer


Relocation Benefits- Effective 2012    Page 6



--------------------------------------------------------------------------------




Personal Data Protection


You should be aware that privacy laws in many countries may differ significantly
from those in your origination country. These variations may impose legal
requirements and/or limitations on the access, processing, and transfer of
personal data (yours and others) while you are on assignment. Consult with your
hiring Human Resources Management for more information.
Interpretation & Changes in Policy
This policy establishes the criteria for receiving payment or reimbursement for
your assignment expenses. Expense limits and payment guidelines are established
by the Global Mobility Department. This document provides most of the
information you will need to know about the Discovery Long Term Assignment
policy. However, Discovery reserves the right to end, suspend or amend this
policy at any time without notice. Further, Discovery retains the ultimate
discretionary authority to establish and interpret the provisions of this policy
and determine eligibility for benefits.


Effective Date




Transfer Effective Date


This policy describes the provisions of the Discovery Relocation Policy
effective as of September 2011. It replaces all relocation policies and
materials issued prior to that date.
The effective start date of your permanent transfer is determined by your
business unit. Your effective start date is the day you depart from your
origination country.
Exceptions


Any deviations from this policy must be requested in writing by completion of
the Discovery Exception Request form. Relocation Exception Request forms can be
requested from your International Relocation Counselor. Exception Request forms
should be completed and submitted to Relocation provider’s International
Relocation Counselor and Relocation provider will submit the form to Discovery
Global Mobility for consideration. Discovery Global Mobility has the sole
discretion to approve any exception requests prior to any reimbursement.
Requests for exceptions after you have incurred expenses may not be eligible for
reimbursement. Neither your manager nor division head has the authority to grant
any exceptions to this policy.  







Standard Company-Initiated Permanent International Transfer


Relocation Benefits- Effective 2012    Page 7



--------------------------------------------------------------------------------




Visa, Immigration, and Inoculations
 
If you need immigration support or inoculations for your long term assignment
Discovery will arrange and pay for the cost of your visa application, including
your work visa. Discovery will arrange and pay for the cost of your immediate
family members’ visas as necessary. Discovery does not arrange work visas for
spouses or partners. Discovery will reimburse you for inoculations required for
travel to the hiring location. You and your authorized accompanying eligible
family members must pass all medical examinations that the hiring country
requires as a condition for providing required visas, work permits, or both.
Reimbursable expenses include:
•    Visa photos
•    Travel to and from the embassies/consulates for filing and obtaining
immigration approval. If necessary, reasonable meals and hotel costs will be
included
•    Inoculations required for travel to hiring country

Compensation & Benefits
Compensation
You will be placed on the hiring country payroll system and your compensation
will be based on the local country compensation standards (base salary and bonus
target). The performance metrics for your annual bonus will be based on your new
position, in accordance with the terms and conditions of the applicable bonus
plan.


 
Benefits


Hiring country terms and conditions apply for benefits. The Discovery Benefits
team will contact you to review the hiring country’s benefit plans.


 
Vacation
Hiring country terms and conditions apply for vacation.


 
Company Holidays


Hiring country terms and conditions company holidays.
 
Social Security


Hiring country terms and conditions apply for country contributions.
 
Retirement Benefits


Hiring country terms and conditions apply for retirement benefits systems.
 
Healthcare


Hiring country terms and conditions apply for your healthcare.


 
Other insurances


Hiring country terms and conditions apply for any other.
 
Move days
You are allowed three days off from work post relocation to attend to home
finding, settling in and manage the delivery of household goods. This benefit is
to be agreed upon with your HRM and hiring manager.
 
 
 

















Standard Company-Initiated Permanent International Transfer


Relocation Benefits- Effective 2012    Page 8



--------------------------------------------------------------------------------




Expense Reimbursement
Relocation Expenses
Discovery has partnered with a relocation provider to assist you with
administering the reimbursement of reasonable, necessary and properly authorized
expenses covered under this policy. If you have questions about this process,
please contact your relocation provider relocation consultant.
You are expected to manage expenses at a conservative level and to be familiar
with which expenses are reimbursable and which are not. You will receive
additional information on reimbursable expenses under this policy. The Company,
at its discretion, may choose not to reimburse, in full or in part, an expense
that is deemed unreasonable or excessive. All expenses, unless otherwise
specified, must be in accordance with Discovery’s policies. Receipts are
required for all reimbursable expenses.  Credit card statements cannot be used
in lieu of receipts.


 
It is important to remember:
•    Relocation expenses are separate and distinct from business expenses
•    Business travel and entertainment expenses should be incurred and submitted
in accordance with the Travel and Entertainment policy
•    YOU MUST NOT USE YOUR DISCOVERY CORPORATE CREDIT CARD FOR ANY RELOCATION
EXPENSES. If you do incur a relocation-related expense on your corporate credit
card in error, you should reconcile it as a personal expense on the corporate
card and then separately submit for reimbursement under the relocation expense
process
•    You should keep records and original receipts of all expenses, as this will
assist in the completion of origination and hiring country tax returns at
year-end
•    Cash payment may not be substituted or exchanged for any specific benefit.
•    Any unused benefits are not interchangeable for or may not be replaced by
any other benefits or cash monetary value
•    All requests for reimbursements must be submitted on or prior to the last
day of the taxable year following the taxable year in which such expenses were
incurred. Please note: tax years may vary by country. Please seek further
guidance from your tax advisor


If you have questions about this process, please contact your Relocation
provider relocation consultant.







Standard Company-Initiated Permanent International Transfer


Relocation Benefits- Effective 2012    Page 9



--------------------------------------------------------------------------------




Travel Benefits
Discovery Travel Services
All travel arrangements must be booked through Discovery’s Travel Services
Department per Discovery’s Travel and Entertainment Policy.
Please note: this relocation policy governs in conjunction with Entity Level
Control Policy Manual ELCPM 130 – 1 Corporate Travel and Entertainment Policy.
Pre-Acceptance Trip
Prior to accepting an offer of employment, Discovery may provide you and your
spouse/partner (no children, family members or other relatives) one trip, not to
exceed 7 days including travel time, to the hiring location to tour the area,
view housing options, and meet with local school officials (if necessary).


Discovery may reimburse pre-acceptance trip expenses including:
•    Airfare per Discovery Travel and Entertainment Policy in effect at the
time. Class of travel for your spouse/partner is based on the class of travel
for which you are eligible and in line with Discovery travel policy in effect at
that time
•    Hotel room rates per travel policy
•    Taxi/rental car will be reimbursed to eligible trip participants
•    Actual meal expenses will be reimbursed after submission of receipts per
Discovery travel policy.


Approval of this trip is determined solely at the discretion of the Company
based on needs and circumstances.


Final Trip
Discovery will reimburse assignment trip expenses including:
•    A one-way airfare per Discovery travel policy in effect at the time. Class
of travel for family to be the same as yours in line with DCL travel policy in
effect at that time
•    Reasonable hotel and taxi for the final trip from the origination location
to the hiring location (per Discovery travel policy)
•    Excess checked baggage fees for two additional bags beyond the number of
bags permitted without charge by the airline (four additional bags if you are
traveling with family members).
•    Actual meal expenses will be reimbursed after submission of receipts. The
allowable daily amounts are based on Discovery travel policy. Children under 18
are reimbursed up to 50% of the allowable daily amounts
If you are in need of temporary housing or short stay accommodations, please
refer to the Temporary Living section for meal allowances and payments.


 



















Standard Company-Initiated Permanent International Transfer


Relocation Benefits- Effective 2012    Page 10



--------------------------------------------------------------------------------




Housing and Transportation Services
Home Owners Assistance
All home ownership costs related to purchase, sale, or operation of an owned
residence in the country of employment will be your responsibility. Discovery
recognizes no responsibility for losses on housing purchased at the hiring
location, whether those losses are a result of market conditions, exchange rate
fluctuations, or any other causes. Discovery will not reimburse closing costs of
either purchase or sale. In addition, should the purchase of housing increase
your tax liability in the assignment location, you will be responsible for the
increased cost.


Lease Breakage
If you are a renter, it is your responsibility to provide the landlord with the
proper and required notification to terminate the lease per the lease agreement.
Lease breakage costs may be reimbursed only if you are not able to provide the
required advance notification. If a lease termination penalty is incurred, you
may be reimbursed only for the required amount up to a maximum of 3 months
normal rent. A copy of the original lease and proof of payment is required for
reimbursement.


Loss on Car Sale
Loss on the sale of vehicle(s) owned by you is provided for up to 2 vehicles and
capped at USD
$2500/1 car and USD $5,000/2 cars (or home-country currency equivalent at
current exchange rates). You may be reimbursed for the difference between the
documented appraised value vs. actual sale amount not to exceed the maximum
amounts noted.
Generally, automobiles will not be transported to the hiring country. However,
the shipment of an employee’s car may be provided if you are relocating within
or intra-country.
 
 















































Standard Company-Initiated Permanent International Transfer


Relocation Benefits- Effective 2012    Page 11



--------------------------------------------------------------------------------




Temporary Living
Origination Country Pre Departure and Hiring Country Post Arrival




































If needed, Discovery provides temporary living accommodations to employees in
their origination country and/or hiring country. Temporary corporate housing is
provided through Discovery approved properties.
Corporate housing provides and offers:
•    Fully furnished apartments including linens, telephone service and
television. The size of the apartment will be in line with the family size, not
to exceed 3 bedrooms
o    Costs for corporate housing will include utilities, internet access, weekly
housekeeping, crib costs, and one parking space, if applicable
o    Telephone charges and other incidentals will be at your expense
o    Discovery provides up to sixty (60) days of temporary living accommodations
in any combination depending on your needs
For Example:
An employee may not need temporary housing in the origination country, but may
need 60 days of housing in the hiring country. Or alternatively, an employee may
need 30 days of housing in the origination country and 30 days in the hiring
country.
•    You may use any combination of the temporary housing benefit between the
origination and hiring country, not to exceed a total of 30 days.
•    If you are in corporate housing with a kitchen, Goods and Services
allowances, if applicable, will be implemented effective with your assignment
start date
•    If corporate housing is not available or is not available with a kitchen,
Discovery will reimburse reasonable meals expenses based on Discovery travel
policy. Children under 18 are reimbursed up to 50% of the allowable daily
amounts
Short-Stay Accommodations
Only if corporate housing is not available, you may be authorized up to 2 weeks
of lodging accommodation in the origination and/or hiring country in a Discovery
preferred hotel.
•    The daily hotel rate cannot exceed the Discovery travel policy maximum
hotel rate
•    If you stay in a hotel, Discovery will reimburse reasonable meals expenses
based on Discovery travel policy. Children under 18 are reimbursed up to 50% of
the allowable daily amounts
Transportation


Car rental, car service, and public transportation costs to and from work may be
approved on an as needed basis for up to 30 days. Rental car arrangement will
exclude gas, maintenance, and insurance. In locations where public
transportation is customary, the Company may reimburse costs of public
transportation.





















Standard Company-Initiated Permanent International Transfer


Relocation Benefits- Effective 2012    Page 12



--------------------------------------------------------------------------------




Moving Household Goods
Personal Belongings
Discovery may provide an air shipment in addition to shipment of household
goods. The air shipment is based on family size (300 pounds per adult, 100 pound
per child).
 
 
Shipping Household Goods
Discovery may provide a shipment of Household Goods (HHG) as follows:
•    Single Employee: one (1) 20 foot container (or equivalent in cubic
feet/meters)
•    Employee plus spouse/partner: one (1) 40 foot container (or equivalent in
cubic feet/meters)
•    Family: one (1) 40 foot container (or equivalent in cubic feet/meters)
Moving expense will only apply for moving HHG from the main residence in the
origination country to the main residence in the hiring country. Delivery of HHG
should be arranged for business days to avoid additional charges. Should
circumstances require a weekend delivery schedule, please contact your
Relocation provider International Counselor.
 The following goods and services are not covered:
•    Appliances
•    Picking up or dropping off furnishings of secondary homes or items in
storage
•    Shipment of hazardous materials such as explosives, chemicals, flammable
materials, firearms, garden chemicals
•    Shipment of hot tubs/spas, sheds, above ground pools
•    Valuables such as jewelry, currency, dissertations or publishable papers,
and other collectibles or items of extraordinary value
•    Removal, disassembling or installation of carpeting, drapery rods, storage
sheds or other permanent fixtures
•    Shipment of boats, recreational vehicles and unusually heavy or cumbersome
hobby materials
•    Pickups or deliveries at any location other than your primary residence
•    Special packing or transportation of frozen foods, plants, wine collections
or other perishables
•    Moving or shipping items such as trees, shrubs, construction materials,
firewood, livestock and other non-domestic and domestic animals
•    Tips or other gratuities to the moving company’s employees
•    Any services performed by you, your dependents or relatives
•    Special charges associated with assembly or disassembly of personal
furnishings (exclusive of beds), antiques, specialty items, satellite
dish/antennae, swing sets, patio furniture or other outdoor fixtures
•    No unpacking assistance (organizing, maid, hanging, fixing to walls, etc.)
will be covered by Discovery; assembly of items that had to be disassembled
before shipping will be covered
•    Costs to board, ship and quarantine pets is not covered under the
relocation policy. However, Relocation provider Relocation can provide
recommendations for pet transportation services.


Storage


Storage of goods will be provided as needed up to a total maximum of 60 days in
the hiring country and/or in the origination country during the hotel and/or
temporary housing stay period of time. You may use any combination of the
storage benefit between the origination and hiring country, not to exceed a
total of 60 days.
You should be aware that not all household goods can be transported
internationally due to limitations in the hiring country, and may require long
term storage at your expense.











Standard Company-Initiated Permanent International Transfer


Relocation Benefits- Effective 2012    Page 13



--------------------------------------------------------------------------------




Destination Services Benefits
Settling-In Program
Discovery may sponsor a two-day program in the hiring country using a preferred
Discovery vendor. Settling-in services may include assistance for the employee
and spouse/partner with the following as needed:
•    Emergency procedures (police, emergency room, walk-in ambulatory care
procedures)
•    Local government registration, if applicable
•    Banking & school registration assistance
•    Driver license/auto registration, plus explanation of auto insurance
•    Shopping fundamentals (grocery, appliance, furniture stores)
•    Medical facility(s) options (doctor visits, medical insurance process)
•    Community referrals (doctors, dentists, insurance agents, etc.)
•    Network into international community (clubs, organizations)
•    Recreation/leisure options & places of worship
•    Rental Furniture assistance, if needed


Home finding Services


Discovery may authorize home finding services administered in conjunction with
your destination services.


Language Training
Language training may be provided as approved by Discovery during the initial
year of transfer for you and your authorized accompanying family members.
Relocation provider Relocation will assist you with coordination of these
benefits, if applicable


Spouse or Partner Career Counseling
Discovery may provide counseling or out placement services for working
spouses/partners during the initial year of the transfer using Discovery
preferred vendors (maximum USD $5,000 or home-country currency equivalent).
Spouse/partner transition assistance will help the accompanying spouse/partner
acclimate to the hiring country/area. Services are based on a needs assessment,
the hiring country visa requirements, the spouse/partner’s objectives, and a
personalized action plan. If applicable, work options are evaluated or career
enhancement alternatives are identified if visa restrictions apply. Support can
be provided for job search, pursuing education, training, volunteer
opportunities or other career development pursuits.


Mail Forwarding Service
You may be eligible for reimbursement of a mail forwarding service for the first
three months following your transfer.







Standard Company-Initiated Permanent International Transfer


Relocation Benefits- Effective 2012    Page 14



--------------------------------------------------------------------------------




Miscellaneous Expense Allowance (MEA)
A Miscellaneous Expense Allowance (MEA) is provided for incidentals not covered
by the relocation policy. The following expenses and services, if required, are
not eligible for reimbursement and are expected to be paid by the employee from
the Miscellaneous Expense Allowance (MEA):


•    Boarding or shipment of pets
•    Appliances including TVs or electrical items that cannot transfer to a
foreign country
•    Replacement appliances, if applicable
•    Extra pickup/drop off of household goods
•    Excess shipping or special packing costs, duty tax
•    Long term storage
•    Replacement automobile(s)
•    Driver’s licenses
•    Telephone costs
•    Extended temporary housing above relocation policy limits
•    Additional tax consultation services above and outside relocation policy
limits


The MEA is based on one (1) month of hiring location base pay not to exceed USD
$25,000 (or hiring-country currency equivalent at current exchange rates)
excluding any commission, bonus, incentive pay, or other allowances. This
payment is subject to applicable tax withholdings. This payment is not tax
protected or eligible for tax gross up and is paid net of any wage or income
taxes.

Taxation


Tax Consultation Benefit


Discovery provides a tax consultation with a designated accounting firm benefit
during your first year of transfer and reimburses for tax consultation and
filing fees related to your relocation. It is your responsibility to work with
the designated accounting firm so that you are aware of all applicable tax
implications as a result of your relocation. You are responsible for submitting
any required tax filings and any associated payments.
•    The tax consultation benefit is only provided for tax services related to
you and your relocation between the origination country and the hiring country.
Tax advice is for the employee only and spouses are not covered under this
benefit
•    The designated accounting firm will be paid on your behalf up to the
maximum benefit authorized
•    Any tax advisor services that are in excess of the authorized allowance
will be your responsibility
This benefit will be provided for each year in which you receive
assignment-related compensation. You will be notified the specifics of the
allowance and the accounting firm prior to the start of your relocation.
Tax Gross Up
If you are taxed on relocation benefits in the origination or hiring country,
Discovery may offset the additional tax burden on those items deemed imputed
income in accordance with governing tax laws. For example, in the US an employee
may receive an imputed income that is taxable for benefits received during the
relocation process.
Discovery will provide this benefit to you in the year immediately following the
transfer year and once tax returns have been filed and completed. This benefit
payment is grossed up for taxes. Any additional taxes due will be at your
expense.











Standard Company-Initiated Permanent International Transfer


Relocation Benefits- Effective 2012    Page 15



--------------------------------------------------------------------------------




Resignation
Voluntary Resignation
If you voluntarily resign, you will forfeit all benefits and your visas may be
revoked.
Voluntary resignation also may violate the Relocation Agreement and subject you
to reimburse Discovery for some of the costs incurred by Discovery in your
assignment (MEA, relocation expenses, and travel expenses). Any visa(s)
contingent on continued employment by Discovery may be revoked.
Under no circumstance will benefits be provided in the event of a voluntary
termination to accept a new position outside of Discovery.
Involuntary Resignation Redundancy or Not for Cause
If you are terminated within the first six months of transfer due to a job
redundancy, reduction in force, job elimination or for any other reason except
“For Cause,” benefits may include:
•    Lease breakage up to three months
•    Tax services for year of transfer for Discovery-related compensation
•    Any severance benefits will be in accordance with the Discovery policy that
is in effect at that time
Any visa(s) contingent on continued employment by Discovery may be revoked.
You have four (4) weeks to notify Discovery of your intent to use relocation
benefits and you will have up to six (6) months from your termination date to
use this benefit, subject to visa requirements.
Involuntary Resignation for Cause


If you are terminated for Cause as defined by Discovery policy, you are not
eligible for benefits except as may be required by law. This may require you to
remit payment for costs incurred for your relocation. Discovery sponsored visas
may be revoked.
 “For Cause” shall mean the commission of any of the following acts in
Discovery’s sole determination:
•    the conviction of, or nolo contendere or guilty plea, to a felony (whether
any right to appeal has been or may be exercised)
•    conduct constituting embezzlement, material misappropriation or fraud,
whether or not related to employee’s employment with the Company
•    conduct constituting a financial crime, material act of dishonesty or
conduct in violation of Company’s Code of Business Conduct and Ethics
•    improper conduct substantially prejudicial to the Company’s business or
reputation
•    willful unauthorized disclosure or use of Company confidential information
•    material improper destruction of Company property
•    willful misconduct in connection with the performance of your duties
•    conduct inconsistent with the general policies and practices of the Company


 
 







Standard Company-Initiated Permanent International Transfer


Relocation Benefits- Effective 2012    Page 16



--------------------------------------------------------------------------------






Appendix A


IRS Code Section 409A Compliance
Although Discovery does not guarantee any particular tax treatment relating to
the benefits provided under this Relocation Policy, it is intended that such
payments and benefits be exempt from, or comply with, U.S. Tax Code Section
409A. All taxable expenses or other reimbursements under the this policy shall
be payable in accordance with Discovery's policies in effect from time to time,
but in any event shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by or on behalf
of, and no such reimbursement or expenses eligible for reimbursement in
any taxable year shall in any way affect the expenses eligible for reimbursement
in any other taxable year.  The right to such expenses and reimbursements shall
not be subject to liquidation or exchange for another benefit, payment, or
reimbursement.









Standard Company-Initiated Permanent International Transfer


Relocation Benefits- Effective 2012    Page 17



--------------------------------------------------------------------------------




Definitions
Accompanied – The employee is accompanied if the business has authorized an
eligible family member to travel with the employee at company expense to the
host location.
Assignment Letter – A document prepared by Global Mobility that outlines the
authorized benefits, allowances, and terms and conditions of the assignment.
Base Salary – The regular compensation, determined by the business, that the
employee receives as part of the regular salary payment to do the job required
within the hours agreed excluding shift, overtime, bonuses, allowances,
premiums, and benefits.
Designated Accounting Firm (DAF) – The firm Discovery selects to provide the
employee with tax services while on assignment.
Designated Cost-of-Living Data Firm (DCF) – The firm Discovery selects to
provide cost-of-living data, including goods and services, transportation, and
housing allowances.
Designated Relocation Firm (designated relocation firm) – The firm Discovery
selects to provide the employee with relocation and destination services.
Eligible Family Member – for purposes of accompanying the employee on an
assignment or relocation, eligible family includes the:
•
current spouse (including a common law spouse according to host country law) or
domestic partner;

•
any child age eighteen or under who is in the legal custody or the custody of
the accompanying spouse or domestic partner and who depends upon the employee
for financial support;

•
any unmarried son or daughter through age twenty-five who is a registered
full-time student working toward a degree.

Emergency Medical Services Firm – The firm Discovery selects to provide the
employee and the authorized accompanying Eligible Family Members with medical
assistance, including referrals, hospital admittance assistance, and evacuation
when medically necessary. The employee qualifies for such services when the
employee is on assignment or international business travel.
Global Mobility – The corporate organization that administers international
assignments and relocations.
Home Location and Host Location – The home location is the point of origin from
which we hire the employee and from which the employee transfer. The host
location is any location in any other country where the employee works.
Immediate Family – For purposes of emergency leave, the immediate family
includes the:
•
parents, including step parents or an individual who stood in place of a parent
to the employee when the employee was a child;

•
current spouse (including a common law spouse according to host country law) or
domestic partner;

•
children, step children, and their current spouses;

•
siblings, step siblings, half siblings, and their current spouses;

•
grandparents, step grandparents, grandchildren, and step grandchildren;

•
current spouse’s or domestic partner’s parents (as defined above), grandparents,
step grandparents, children, step children, grandchildren, and step
grandchildren;

•
current spouse’s or domestic partner’s siblings, step siblings, half siblings
and their current spouses.





Standard Company-Initiated Permanent International Transfer


Relocation Benefits- Effective 2012    Page 18



--------------------------------------------------------------------------------




Incidental Expenses – Laundry; dry cleaning; and fees and tips given to porters,
baggage carriers, bellhops, and hotel maids.
International Assignment Request (IAR) – The system the business uses to
initiate the international assignment and to establish the compensation and
relocation package for such assignment.
Letter of Understanding – An agreement letter signed by the employee
acknowledging the terms and conditions outlined in the Assignment Letter.
Partner – Meets a) the requirements of a domestic partner in the home location
for purposes of establishing benefit-related entitlements under Discovery’s
compensation and benefit guidelines, and b) the legal requirements of a domestic
partner in the host location for purposes of immigration as an accompanying
partner.
Point of Origin – The city and home country of primary residence in which the
employee resides when selected for the assignment, or the city and country
determined by the business if the employee is selected for the assignment while
outside of the home country.
Reasonable – While a precise definition of "reasonable" is not possible, by
applying sound business judgment to various indicators–such as economy, business
objectives, facts and circumstances, necessity, and availability of
alternatives–an opinion can be formed as to the action or cost a prudent person
could have reasonably been expected to take or incur under similar
circumstances.
Relocation Repayment Agreement –An agreement letter between Discovery and the
employee whereby the employee acknowledges and agrees to the circumstances under
which the employee is responsible for repayment of the relocation.
Unaccompanied – The employee is unaccompanied if an eligible family member
authorized to travel with the employee at company expense to the host location
does not accompany the employee.










Standard Company-Initiated Permanent International Transfer


Relocation Benefits- Effective 2012    Page 19

